Title: To Thomas Jefferson from John Harvie, 15 September 1778
From: Harvie, John
To: Jefferson, Thomas



Dear Sir
Septr the 15th. 1778.

I should have done myself the pleasure of Answering your letter of July the 19th. several weeks ago, if I had not wished to have made a through enquiry after the workmen you want to  Employ previous to my writeing to you on that Subject. Ben Randolph professes an Inclination to Accomodate you with an House joiner and tells me that he has been Constant in his researches after one since I informed him that his recommendation to me of a proper Character in that way would be rendering me an Agreable Service to you, but from his and other Accounts of the Scarcity of Skillful hands now following this Branch of Business and the Exorbitant prices prevalent in this City and its Vicinity, I would by no means advise you to depend on one from this Quarter. I cant hear of a Stone Cutter of any kind, the prisoner that I hoped to have Engaged for you who was a Master of this Trade being in Common with a Number of others moved from where I formerly heard of him to some other place of Confinement that I am not able [to] discover. It is possible that a number of the Convention prisoners may be sent to Virginia this Fall or Winter. If so probably some Tradesmen of the Professions you want may be found amongst them and procur’d. Whilst I stay here I shall still Continue to look out for the person you want and shall never Consider a triffling Enquiry in this Way a trouble even for a Stranger and much less so for a man to whom I acknowledge myself in many Instances most Sensibly and highly Oblidged.
Haveing sent the papers Regularly to my wife since I have been here I expect their Contents have been Usually Desiminated through the Neighborhood wherefore I Conjecture a Circumstantial Account of the Action on the 28th Ultimo at Newport with the timely Regular and well Conducted Retreat of General Sullivan from Rode Island has either Struck your Eye or Ear. A Letter received last Evening from that General makes the Enemys loss in Kill’d and wounded in the Action (above) amount to upwards of One thousand men. The Hurry and Bustle of the Enemy in New York Indicates a Movement some where. General Washington Conjectures to the Eastward and therefore designs very soon to break up his Camp at White Plains, posting his Army on Ground more Advantageous for covering our Works on the North River and Counteracting their measures in the New England States. A Marauding Division of the Enemys Light Infantry and Dragoons have made a Descent from Newport on the Massachusetts Burnt many Valuable Houses in their Route and distroyed a Magazine of Considerable Consequence at Bedford in that State.
It is reported by pretty good Authority that ten 74 Gun Ships of Byrons Squadron has lately join’d Admiral Howe which Combined fleet now Hover about Boston Harbour. Upon the  Appearance of this formadable force the Count D’Estaigne Stationd his Ships except those which are Damaged in Nantucket Road and Erected Batteries on George Island which Command the Entrance and Afford a Cross fire to the Ships which will render it extremely difficult, if possible, for a fleet greatly Superior in force to Enter. However I acknowledge I rather Consider the Count at present in a perilous Situation, but hope that the Brest fleets Arrival will again make him Out Number the Enemy.
I have Spoken at least a Dozen times to Dunlap relative to his account against the Albemarle Subscribers for his paper. He has not yet render’d it in. I will certainly Settle it before I leave this City. I intended to have been at the October General Court Early in the Session, but there is such a Strange Remissness in our Delegates if I leave Congress now, our State will be unrepresented at a time two when Business of the Utmost Consequence to us particularly is in Agitation. I must therefore Sacrifice My own private Interests to a publick Duty. The Moment F Lee or Mr. Smith arrive I quit this place I hope for ever. Adieu,

Jno. Harvie


I have sent Mrs. Harvie the two last papers.

